DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wei, (US 2015/0043444 A1) discloses CONCURRENT DEVICE TO DEVICE AND CELLULAR COMMUNICATION METHOD WITH MULTIPLE ANTENNAS, USER EQUIPMENT USING THE SAME, BASE STATION USING THE SAME AND COMMUNICATION SYSTEM USING THE SAME; LEE et al (US 2014/0192735 A1) disclose METHOD FOR TRANSMITTING BUFFER STATUS REPORT IN DEVICE-TO-DEVICE COMMUNICATION, AND DEVICE THEREOF; and Sridharan et al discloses ALLOCATION OF DEVICE ID IN DEVICE TO DEVICE COMMUNICATIONS. Wei in view of Lee et al, and further in view of Sridharan et al does not teach or fairly suggest all limitations recited in claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-9892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571) 272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THAI D HOANG/Primary Examiner, Art Unit 2463